 In the Matter Of COLUMBIA STEEL COMPANYandSTEEL WORKERS'ORGANIZING COMMITTEE, LOCAL UNION No. 2586, C. I. O.Case No. R-3583.-Decided March 9, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mrs. Alice M. Rosseter,for the Board.Mr. C. T. Redmond,of San Francisco, Calif., for the Company.Mr. Ken Hunter,of South San Francisco, Calif., for the Union.Miss Melvern Krelow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENTOF THE CASEOn January 21 and February 9, 1942, Steel Workers' OrganizingCommittee, Local Union No. 2586, C. I. 0., herein called the Union,filed with the Regional Director for the Twentieth Region (San Fran-cisco,California) a petition and an amended petition, respectively,alleging that a question affecting commerce had arisen concerningthe representation of employees of Columbia Steel Company, SanFrancisco,California, herein called the Company, engaged in themanufacture and sale of steel and steel products at Torrance, Cali-fornia, herein called the Torrance Works, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On February 4, 1942, the Company, the Union, and the Boardentered into a "STIPULATION FOR CERTIFICATION UPONCONSENT ELECTION." On February 5, 1942, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9'(c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing on due notice.Pursuant 'to the Stipulation, an election by' secret ballot wasconducted on February 12, 1942, under the direction and supervision39 N. L. R. B., No. 112.614 COLUMBIA STEEL COMPANY615of the Regional Director, among all salaried employees of the Com-pany at the Torrance Works, excluding supervisory (supervisors incharge of any classes of employees), administrative and confidentialemployees, watchmen and guards, and trainees who do not occupyregular salaried positions not otherwise excluded, to determinewhether or not said employees desired to be represented by the Union.On February 14, 1942, the Regional Director issued and duly servedupon the parties her Election Report on the ballot.No objectionsto the conduct of the ballot or the Election Report have been filed byany of the parties.In her Election Report the Regional Director reported as followsconcerning the balloting and its results:Total number eligible to vote_____________________________80Number of votes for Steel Workers' Organizing Committee,Local No. 2586, C. I. O________________________________ 65Number of votesagainst SteelWorkers' Organizing Commit-tee, Local No. 2586, C. I. O____________-----------------------------6TOTAL NUMBER OF VOTES COUNTED. ______________ 71Number of blank ballots__________________________________0Number of void ballots___________________________________0Number of challenged ballots_____________________________0Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Columbia Steel Company, San Francisco,California, at the Torrance Works, Torrance, California, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All salaried employees of the Company at the Torrance Works,excluding supervisory (supervisors in charge of any classes of employ-ees), administrative and confidential employees, watchmen and guards,and trainees who do not occupy regular salaried positions not other-wise excluded, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.SteelWorkers' Organizing Committee, Local Union No. 2586,C. I. 0., has been designated and selected by a majority of the employ-ees in the above unit as their representative for the purposes of col-lective bargaining, and is the exclusive representative of all employeesin said unit, within the meaning of Section 9 (a) of the National LaborRelations Act. . 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section,9 (c) of the National Labor RelationsAct,IT IS HEREBY CERTIFIED that Steel Workers' Organizing Committee,Local Union No. 2586, C. I. 0., has been designated and selected bya majority of all salaried employees of Columbia Steel Company,San Francisco, California, at the Torrance Works, Torrance, Cali-fornia, excluding supervisory (supervisors in charge of any classes ofemployees), administrative and confidential employees, watchmenand guards, and trainees who do not occupy regular salaried positionsnot otherwise excluded, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,Steel Workers' Organizing Committee, Local Union No. 2586, C. I. 0.,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR. WM. M. LEISERSON took no part in the consideration ofthe above Decision and Certification of Representatives.